--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”), is made the 9th day
of September, 2008 by and between NORD RESOURCES CORPORATION, a Delaware
corporation (the “Company”) and WAYNE MORRISON (the “Executive”).

W I T N E S S E T H

     WHEREAS, the Executive has agreed to serve as the Vice President and Chief
Financial Officer of the Company with effect from January 8, 2008 pursuant to a
letter agreement dated December 3, 2007, and the parties hereto desire to enter
into this Agreement memorializing the terms of such employment, in each case
subject to the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises and the mutual promises
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

Unless otherwise defined herein, the following terms shall have the meanings
indicated below:

  (a)

“Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary through
the date of termination of Executive's employment, (ii) any unpaid bonus in
respect of any completed fiscal year which has been declared by the Board prior
to the date of termination of Executive's employment, or (iii) any unpaid or
unreimbursed permitted expenses incurred in accordance with Section 6, below.

        (b)

“Affiliate” means any corporation which controls, is controlled by or is under
common control with, the Company.

        (c)

“Base Salary” shall mean the salary provided for in Section 4(a) below
including, without limitation, any increased salary granted to Executive
pursuant to Section 4(a) below.

        (d)

“Board” shall mean the Board of Directors of the Company.

        (e)

“Cause” shall mean (i) Executive's failure (except where due to a Disability),
neglect or refusal to perform his duties hereunder for a period of forty-five
(45) consecutive days, or ninety (90) non-consecutive days within a single
twelve- month period; (ii) any willful or intentional act of Executive that has
the effect of injuring the reputation or business of the Company or any
Affiliate in any material respect; (iii) any determination or finding by the
Board of consistent drunkenness by Executive, or his illegal use of narcotics,
which is or could reasonably be expected to become materially injurious to the
reputation or business of the Company or any Affiliate, or which impairs, or
could reasonably

1

--------------------------------------------------------------------------------


 

be expected to impair, his judgment or the performance of Executive's duties
hereunder; (iv) a conviction of, or plea of guilty or nolo contendere to, the
commission of a felony by Executive; (v) the commission by Executive of any act
of fraud or embezzlement against the Company or any Affiliate; or (vi)
Executive's breach of any material provision of this Agreement and/or the
Confidentiality Agreement.

        (f)

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.

        (g)

“Commencement Date” shall mean December 1, 2007.

        (h)

“Confidentiality Agreement” shall mean that certain Confidentiality,
Noncompetition and Nonsolicitation Agreement, in the form attached hereto as
Exhibit “A”.

        (i)

“Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of Executive's duties for a period of (i) ninety (90)
consecutive days or (ii) one hundred twenty (120) non-consecutive days during
any twelve (12) month period. Such Disability will entitle the Company to
terminate Executive's employment immediately by written notice. Any question as
to the existence, extent or potentiality of Executive's Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company and approved by Executive (which
approval shall not be unreasonably withheld). The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

        (j)

“Good Reason” shall mean, without Executive's written consent (which may be
given or withheld in his sole discretion (i) a material breach of this Agreement
by the Company which is not cured within sixty (60) days of the date of notice
to the Company (as described herein); (ii) if the Company reassigns Executive to
a position of lesser rank or status or reduces or materially changes Executive's
responsibilities to the Company; or (iii) any reduction in the Base Salary, any
cash bonus or equity-based compensation plan previously adopted, implemented or
in effect at the Company; and any reduction in the employee benefits enjoyed by
Executive, to the extent such reduction in benefits is not borne equally by all
employees who enjoy such benefits at the time or thereafter.

        (k)

“Significant” shall mean a significant corporate transaction in which (i) any
person, together with all affiliates and associates of such person, becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 51% or more of the common shares the Company, or (ii) there is a
sale, lease, exchange or other transfer (in one transaction or a series of
transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Company.

2

--------------------------------------------------------------------------------


  (l) “Term of Employment” shall mean the period specified in Section 2 below.


Section 2. Acceptance and Term of Employment.

The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. Unless sooner terminated
as provided in Section 7 hereof, the Term of Employment shall commence on the
Commencement Date and shall continue for the period ending one day prior to the
third (3rd) anniversary of the Commencement Date. Subject to Section 7 hereof,
the Term of Employment shall be extended automatically, without further action
by either party, for successive periods of one additional year, on the third
(3rd) anniversary of the Commencement Date and on each succeeding anniversary
date thereafter unless, not later than ninety (90) days prior to the end of the
Term of Employment (including any prior extension thereof), either the Company
or Executive shall have notified the other in writing of his or its intention
not to renew this Agreement. Upon notice of non-extension, Executive's
employment hereunder shall terminate at the close of business on the last day of
the Term of Employment.

Section 3. Position, Duties and Responsibilities, Place of Performance.


  (a)

During the Term of Employment, Executive shall be employed and serve as the Vice
President and Chief Financial Officer of the Company, and shall have such duties
as are typically associated with such titles. During the Term of Employment,
Executive shall report directly to the President of the Company.

        (b)

Executive's duties shall be comprised of such matters as are customarily
performed by someone serving in his position for a publicly-traded mining
company, including such matters as may be reasonably directed by the President,
Chief Executive Officer, Board of Directors of the Company and/or any Committee
of the Board of Directors from time to time during the Term of Employment.

        (c)

Executive shall devote his full business time, attention, skill and best efforts
to the performance of his duties under this Agreement and shall not engage in
any other business or occupation during the Term of Employment (provided,
however, that it is anticipated that Executive may enter into individual
agreements with companies affiliated with the Company with the Company's
consent). Notwithstanding the foregoing, nothing herein shall preclude Executive
from (i) serving, as a member of the board of directors or advisory boards or
providing consulting services to (or their equivalents in the case of a
non-corporate entity) non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
his personal investments and affairs; provided, however, that the activities set
out in clauses (i), (ii) and (iii) above shall be limited by Executive so as not
materially to interfere, individually or in the aggregate, with the performance
of his duties and responsibilities hereunder, or to compete, directly or
indirectly with the business of the Company or any Affiliate.

3

--------------------------------------------------------------------------------


  (d)

Executive's principal place of employment shall be the Company's principal place
of business in Tucson, AZ, or such other place as may be prescribed by the Board
of Directors, acting reasonably, and Executive understands and agrees that he
will be required to travel from time to time for business reasons (including as
reasonably required to the Company's Johnson Camp Mine in Dragoon, AZ, or such
other business locations as may be established by the Company from time to time
during the Term of Employment).


Section 4. Compensation.

During the Term of Employment, Executive shall be entitled to the following
compensation:

(a) Base Salary. Executive shall be paid an annualized Base Salary, payable in
accordance with the regular payroll practices of the Company, of One Hundred
Fifty Thousand Dollars ($150,000), with such increases, if any, as may be
approved in writing by, and at the discretion of, the Board from time to time
during the Term of Employment. The Board shall review Executive's Base Salary at
least annually to determine increases, but in no event decreases, in such Base
Salary.

(b) Bonuses. From time to time during the Term of Employment, the Board in its
sole discretion may, but shall not be obligated to, award financial bonuses to
Executive to reward exemplary service on behalf of the Company. Any such award
shall be declared by Board authorization, which shall set the amount, timing and
manner of payment of any such bonuses.

(c) Stock Options. The Executive acknowledges that he has received 200,000
common stock share purchase options (the “Options”) with a duration of five
years pursuant to the Company’s 2006 Stock Incentive Plan (the “Plan”), and
vesting as to 66,667 Options on March 2, 2008, 66,667 on December 3, 2008 and
66,666 on December 3, 2009. The exercise price payable upon exercise of the
Options has been calculated in accordance with the Plan and the policies of the
Toronto Stock Exchange.

(d) Incentive Plans. The Executive is entitled to participate in the Company’s
2006 Stock Incentive Plan, the Company’s Performance Incentive Plan, and such
other plans that may from time to time be adopted by the Company during the Term
of Employment to compensate or provide incentives to qualifying senior
executives of the Company.

Executive also shall be permitted to participate in the Plan according to its
terms.

4

--------------------------------------------------------------------------------


Section 5. Employee Benefits.

During the Term of Employment, Executive has elected not to participate in the
Company’s health benefits. However, the Executive will be entitled to
participate in all other insurance, disability insurance, retirement and other
benefits provided to other senior executives of the Company pursuant to Board
authorization. Executive shall also be entitled to the same number of holidays,
vacation, sick days and other benefits as are generally allowed to senior
executives of the Company in accordance with Company policies in effect from
time to time.

Section 6. Reimbursement of Business Expenses.

Executive is authorized to incur reasonable expenses in carrying out his duties
and responsibilities under this Agreement and the Company shall promptly
reimburse him for all business expenses incurred in connection with carrying out
the business of the Company, subject to documentation in accordance with the
Company's policies as then in effect. Unless otherwise agreed in advance by the
Company, all domestic travel less than three hours in duration for Company
business shall be done at coach rates. Domestic travel three hours or more in
duration and international travel may, at the Executive's discretion, be at
business or first class rates, whichever class is available.

Section 7. Termination of Employment.


  (a)

General. The Term of Employment shall terminate earlier than as provided in
Section 2 hereof upon the earliest to occur of: (i) a termination of Executive's
employment due to Executive's death, (ii) a termination of Executive's
employment by reason of a Disability, (iii) a termination by the Company with or
without Cause, or (iv) a termination by Executive with or without Good Reason.
In the event of termination of Executive's employment for any reason, at the
Company's request, the Executive shall resign from the Board of Directors of the
Company to the extent he is then serving on it.

          (b)

Termination Due to Death or Disability. In the event Executive's employment is
terminated due to his death or Disability, Executive, his estate or his
beneficiaries, as the case may be, shall be entitled to the Accrued Obligations,
if any.

          (c)

Termination by the Company for Cause.

          (i)

A termination for Cause shall not take effect unless the provisions of this
subsection (i) are complied with. Executive shall be given not less than ten
(10) days written notice by the Board of the intention to terminate him for
Cause, such notice to state in reasonable detail the particular act or acts or
failure or failures to act that constitute the grounds on which the proposed
termination for Cause is based. Executive shall have ten (10) days after the
date that such written notice has been given to Executive in which to cure such
conduct, to the extent such cure is possible. If he fails to cure such

5

--------------------------------------------------------------------------------


  conduct, the termination shall be effective on the date immediately following
the expiration of the ten (10) day notice period. If no such cure is reasonably
possible by Executive (i.e., in the case of a breach of the Confidentiality
Agreement), then such termination shall be effective immediately upon the
receipt of notice by the Executive.           (ii)

In the event the Company terminates Executive's employment for Cause, he shall
be entitled only to the Accrued Obligations, and the Company shall have no
further liability to the Executive hereunder.

          (d)

Termination By The Company Without Cause. The Company may terminate Executive's
employment without Cause, effective upon Executive's receipt of written notice
of such termination. In the event Executive's employment is terminated by the
Company without Cause (other than due to death or Disability), Executive shall
be entitled to:

          (i)

the Accrued Obligations, if any;

          (ii)

continuation of Base Salary for twenty-four (24) months (the “Severance Term”),
payable in accordance with the Company's then-existing payroll practices; and

          (iii)

should Executive be eligible for and elect to continue his health insurance
pursuant to COBRA following the date of such termination, payment of COBRA
premiums until the earlier of: (A) expiration of the Severance Term, or (B) the
date Executive commences employment with any person or entity and, thus, is
eligible for health insurance benefits at least as favorable as those provided
by the Company.

          (e)

Termination by the Executive for Good Reason. Executive may terminate his
employment for Good Reason by providing the Company thirty (30) days' written
notice, setting forth in reasonable specificity the event(s) constituting Good
Reason, within sixty (60) days of the occurrence of such event. During such
thirty (30) day notice period, the Company shall have a cure right (if curable),
and if not cured within such period, Executive's termination will be effective
upon the expiration of such cure period (and, if not curable, then Executive's
termination shall be effective as of the date of the Company's receipt of his
notice therefor), and Executive shall be entitled to the same payments and
benefits as provided in Section 7(d) above for a termination without Cause.

          (f)

Termination by Executive Without Good Reason. Executive may terminate his
employment without Good Reason by providing the Company sixty (60) days' written
notice in advance of such termination. In the event of a termination of
employment by Executive under this Section 7(f), Executive shall have the same
entitlements as are provided in Section 7(c)(ii) above for a termination by the
Company for Cause. In the event of termination of Executive's employment under

6

--------------------------------------------------------------------------------


 

this subsection (f), the Company may, in its sole and absolute discretion, at
any time after notice of termination has been given by Executive, terminate this
Agreement, provided that the Company shall continue to pay to Executive his then
current Base Salary and continue benefits provided pursuant to Section 5 for the
duration of the unexpired notice period.

            (g)

Termination Following a Change in Control.

            (i)

If at anytime following a Change in Control the Company shall elect to terminate
Executive's employment for any reason other than those specified in Sections
7(c), it shall provide written notice of such termination to the Executive. The
Executive may also terminate his employment with the Company following a Change
in Control by delivering written notice to the Company within sixty (60) days
following the occurrence of such Change in Control. In either case, but subject
to the execution and delivery by Executive and the Company of a mutual and
general release of claims, the Company shall provide to Executive the following:

            (A)

the Accrued Obligations, payable in a lump sum within 60 (sixty) days following
termination of employment;

            (B)

an amount equal to three times the Base Salary, payable in a lump sum within 60
days following termination of employment;

            (C)

if the Executive is eligible and elects continuation of coverage of medical and
dental benefits under COBRA,, the Company will pay 100% of such premiums for the
first 18 months of coverage; and

            (D)

payment of premiums necessary for continuation of any Supplemental Disability
Policy or, at the election of the Company, a lump sum amount equal to the
aggregate premiums to be paid thereon, in either case for a period of 12 months
following the effective date of termination.

           

Other than payment of such amounts, the Company shall have no further
obligations under this Agreement.

            (h)

For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if:

          (i)

any “person” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under

7

--------------------------------------------------------------------------------


 

 

an employee benefit plan of the Company, or any corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportion as the ownership of stock of the Company) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company's then outstanding securities; or

          (ii)

a merger or consolidation of the Company with any other corporation occurs,
other than (I) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (II) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no “person” (as hereinabove defined) acquires more than 50% of the
combined voting power of the Company's then outstanding securities; or

          (iii)

the consummation of the sale or disposition by the Company of all or
substantially all of the Company's assets or the shareholders of the Company
approve a plan of complete liquidation of the Company.

          (i)

No Duty to Mitigate Losses. Executive shall have no duty to find new employment
following the termination of his employment under circumstances which require
the Company to pay any amount to executive pursuant to this Section 7. Any
salary or remuneration received by Executive from a third party for the
providing of personal services (whether by employment or by functioning as an
independent contractor) following the termination of his employment with the
Company shall not reduce the Company's obligation to make a payment to Executive
(or the amount of such payment) pursuant to the terms of said Section 7, other
than as specifically set forth in Section 7(d)(iii) with respect to health
insurance.

          (j)

Expiration of the Term of Employment. Notwithstanding anything herein to the
contrary, in no event shall any termination by reason of expiration of the Term
of Employment pursuant to Section 2 hereof constitute a termination without
Cause hereunder and, upon such expiration, Executive shall have the same
entitlements as are provided in Section 7(c)(ii) above for a termination by the
Company for Cause. Notwithstanding the foregoing, in no event shall a notice of
nonrenewal of the Term of Employment by Executive pursuant to Section 2 hereof
in and of itself constitute Cause.

          (k)

Release. Notwithstanding any provision herein to the contrary, the Company may
require, prior to payment of any amount or provision of any benefit pursuant to

8

--------------------------------------------------------------------------------

Sections 7(d) or 7(e) or 7(g) of this Agreement, that Executive execute a
complete and mutual release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired.

Section 8. Confidentiality Agreement; Assignment of Intellectual Property
Rights.


  (a)

As a condition to his employment pursuant to this Agreement, Executive shall
sign the Confidentiality Agreement. Executive hereby represents and warrants to
the Company that he will comply with all obligations under the Confidentiality
Agreement and further agrees that the provisions of the Confidentiality
Agreement shall survive any termination of this Agreement or of Executive's
employment or subsequent service relationship with the Company, if any.

          (b)

Executive agrees that during the Employment Term he will promptly disclose, in
writing, all information, ideas, concepts, improvements, discoveries and
inventions, whether patentable or not, and whether or not reduced to practice,
which are conceived, developed, made or acquired during Executive’s employment
with the Company, either individually, or jointly with others, and which relate
to specifically to the mining business, products or services of the Company, or
any of its subsidiaries or affiliates, irrespective of whether such information,
idea, concept, improvement, discovery or invention was conceived, developed,
discovered or acquired by Executive on the job, or elsewhere (collectively, the
“Inventions”). The Company and Executive have agreed as follows regarding the
Inventions:

          (i)

All Inventions are, and shall be, the property of the Company. In this context,
all drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings, or materials of
any kind embodying any such Inventions are and shall be the sole and exclusive
property of the Company.

          (ii)

Executive hereby specifically sells, assigns and transfers to the Company all of
his worldwide right, title and interest in and to all such Inventions, and any
United States or foreign applications for patents, inventor's certificates or
other industrial rights that may be filed after the Commencement Date, including
divisions, continuations, continuations- in-part, reissues and/or extensions
thereof, and applications for registration of any names and marks included
therewith. Both during the Employment Term and thereafter, Executive shall
assist the Company and its nominees at all times in the protection of such
Inventions, both in the United States and all foreign countries, including but
not limited to, the execution of all lawful oaths and all assignment documents,
not inconsistent with this Agreement, requested by the Company, or its nominee
in connection with the preparation, prosecution, issuance or enforcement of any
applications for United States or foreign letters patent, including divisions,

9

--------------------------------------------------------------------------------

continuations, continuations-in-part, reissue, and/or extensions thereof, and
any applications for the registration of names and marks included therewith.

Section 9. Representations. Warranties and Covenants of Executive.

Executive represents and covenants to the Company as follows:

  (a)

Executive is entering into this Agreement voluntarily and that his employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by him of any agreement or understanding to which
he is a party or by which he may be bound;

        (b)

he has not, and in connection with his employment with the Company will not,
violate any non-solicitation or other similar covenant or agreement by which he
is or may be bound; and

        (c)

he has not, and in connection with his employment with the Company he will not
use any confidential or proprietary information he may have obtained in
connection with his employment by any prior employer.


Section 10. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment and social
insurance taxes, as required by law.

Section 11: Excise Taxes

Anything in this Agreement to the contrary notwithstanding, if any payment or
benefit to which the Executive is entitled from the Company (the “Payments,”
which will include the vesting of stock awards or other benefit or property) is
more likely than not to be subject to the tax imposed by section 4999 of the
Internal Revenue Code of 1986, as amended (or any successor provision to that
section), the Payments shall be reduced to the extent required to avoid
application of such tax if (and only if) such reduction will increase the amount
that the Executive would retain after payment of the excise tax and applicable
income taxes. The Executive will be entitled to select the order in which
Payments are to be reduced in accordance with the preceding sentence.
Determination of whether Payments would result in the application of the tax
imposed under Section 4999, and the amount of reduction that is necessary so
that no such tax is applied, shall be made, at the Company's expense by the
independent accounting firm employed by the Company immediately prior to the
occurrence of any change in control of the Company which will result in the
imposition of such tax.

10

--------------------------------------------------------------------------------


Section 12. Successors and Assigns: No Third-Party Beneficiaries.


  (a)

The Company. This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company to, any purchaser of all or substantially all
of the Company's business or assets, any successor to the Company or any
assignee thereof (whether direct or indirect, by purchase, merger, consolidation
or otherwise). The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such purchase, succession or assignment had taken place.

        (b)

Executive. Executive's rights and obligations under this Agreement shall not be
transferable by Executive by assignment or otherwise, without the prior written
consent of the Company; provided, however, that if Executive shall die, all
amounts then payable to Executive hereunder shall be paid in accordance with the
terms of this Agreement to Executive's devisee, legatee or other designee or, if
there be no such designee, to Executive's estate.


Section 13. Waiver and Amendments.

Any waiver, alteration, amendment or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company's behalf by the Board. No waiver by
either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.

Section 14. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction (a) the remaining terms and provisions hereof shall be unimpaired
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

Section 15. Governing Law; Venue.

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Arizona applicable to the performance and
enforcement of contracts made wholly within the state, without giving effect to
the law of conflicts of laws applied thereby. In the event that any dispute
shall occur between the parties arising out of or resulting from the
construction, interpretation, enforcement or any other aspect of this Agreement,
the parties hereby agree to accept the exclusive jurisdiction of the Courts of
the State of Arizona. In the event that either party shall be forced to bring
any legal action

11

--------------------------------------------------------------------------------

to protect or defend its rights hereunder, then the prevailing party in such
proceeding shall be entitled to reimbursement from the non-prevailing party of
all fees, costs and other expenses (including, without limitation, the
reasonable expenses of its attorneys) in bringing or defending against such
action.

Section 16. Notices.


  (a)

Every notice or other communication relating to this Agreement shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided, provided that,
unless and until some other address be so designated, all notices or
communications by Executive to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to Executive may be given to Executive personally or may be mailed
to Executive at Executive's last known address, as reflected in the Company's
records.

        (b)

Any notice so addressed shall be deemed to be given: (i) if delivered by hand or
sent by facsimile or e-mail (and subject to an electronic receipt or other proof
of transmission thereof, on the date of such delivery or transmission; (ii) if
mailed by courier or by overnight mail, on the first business day following the
date of such mailing; and (iii) if mailed by registered or certified mail, on
the third business day after the date of such mailing.


Section 17. Section Headlines.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof, affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 18. Entire Agreement.

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings and agreements
between the parties relating to the subject matter of this Agreement.

Section 19. Survival of Operative Sections.

Upon any termination of Executive's employment, the provisions of Sections 7
through 19 of this Agreement shall survive to the extent necessary to give
effect to the provisions thereof.

12

--------------------------------------------------------------------------------


Section 20. Counterparts; Facsimiles.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Facsimiles containing original signatures shall be deemed for
all purposes to be originally-signed copies of the documents which are the
subject of such facsimiles.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

  THE COMPANY:       NORD RESOURCES CORPORATION         By: /s/ John Perry  
Name: John Perry   Title: CEO                   THE EXECUTIVE:       By: /s/
Wayne Morrison   Name: Wayne Morrison

13

--------------------------------------------------------------------------------

EXHIBIT “A”

TO EXECUTIVE EMPLOYMENT AGREEMENT

CONFIDENTIALITY AND NONSOLICITATION AGREEMENT

As a condition of my becoming employed (or my employment being continued) by
Nord Resources Corporation, a Delaware corporation (“Nord” and, together with
any of its current or future parent companies, subsidiaries, affiliates;
successors or assigns, the “Company”), and in consideration of my employment
with the Company and my receipt of the compensation now and hereafter paid to me
by the Company, I agree to the following:

1. Confidential Information.

     (a) Company Information. I acknowledge that, during the course of my
employment, I will have access to information about the Company and that my
employment with the Company shall bring me into close contact with confidential
and proprietary information of the Company. In recognition of the foregoing, I
agree, at all times during the term of my employment with the Company and
thereafter, to hold in confidence, and not to use, except for the benefit of the
Company, or to disclose to any person, firm, corporation or other entity without
written authorization of the Company, any Confidential Information of the
Company which I obtain or create. I further agree not to make copies of such
Confidential Information except as authorized by the Company. I understand that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists and customers
(including, but not limited to, customers of the Company on whom I call or with
whom I become acquainted during the term of my employment), prices and costs,
markets, software, developments, inventions, protocols, interfaces, laboratory
notebooks, processes, formulas, technology, designs, drawings, engineering
materials, hardware configuration information, marketing data, licenses,
finances, budgets or other business information disclosed to me by the Company
either directly or indirectly in writing, orally or by drawings or observation
of parts or equipment or created by me during the period of my employment (the
"Employment Period"). I understand that Confidential Information includes, but
is not limited to, information pertaining to any aspect of the Company's
business which is information not known by actual or potential competitors of
the Company and/or is confidential or proprietary information of the Company or
its customers or suppliers, whether of a technical nature or otherwise.
Notwithstanding the foregoing, Confidential Information shall not include (i)
any of the foregoing items which have become publicly and widely known through
no wrongful act of mine or persons under my direct or indirect control, or of
others who were or are under confidentiality obligations as to the item or items
involved; or (ii) any information that I am required to disclose to, or by, any
governmental or judicial authority; provided, however, that I give the Company
prompt written notice thereof so that the Company may seek an appropriate
protective order and/or waive in writing compliance with the confidentiality
provisions of this Agreement.

--------------------------------------------------------------------------------

     (b) Former Employer Information. I represent that my performance of all
terms of this Agreement as an employee of the Company has not breached and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me in Confidence or trust prior or subsequent to
the commencement of my employment with the Company, and I will not disclose to
the Company, or induce the Company to use, any inventions, confidential or
proprietary information or material I may have obtained in connection with
employment with any prior employer in violation of law or of any confidentiality
agreement, nondisclosure agreement or similar agreement with such prior
employer.

     (c) Third Party Information. I recognize that the Company has received and
in the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement(s) with such third party(ies).

2. Returning Company Documents. I agree that, at the time of termination of my
employment with the Company for any reason, I will deliver to the Company (and
will not keep in my possession, recreate or deliver to anyone else) any and all
Confidential Information and all other documents, materials, information or
property developed by me pursuant to my employment or otherwise belonging to the
Company, its successors or assigns. I further agree that any property situated
on the Company’s premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel at any time with or without notice.

3. Disclosure of Agreement. As long as it remains in effect, I will disclose the
existence of this Agreement to any prospective employer, partner, co-venturer,
investor or lender prior to entering into an employment, partnership or other
business relationship with such person or entity.

4. Solicitation of Employees and Clients. During the Employment Period and for a
period of twenty-four (24) months after the date of the termination of my
employment for any reason (the “Restricted Period”), I shall not, without the
prior written consent of the Company, directly or indirectly, either
individually or on behalf of or through any other person, business, enterprise
or entity (other than the Company), (a) solicit or induce, or in any manner
attempt to solicit or induce, any person employed by, an agent of, or a service
provider to, the Company to terminate such person’s employment, agency or
service, as the case may be, with the Company; or (b) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company, or
attempt to induce any such person, concern or entity to cease being a customer
or supplier of the Company (persons, concerns and entities doing business with
the Company referred to collectively herein as “Clients”).

5. Reasonableness of Restrictions. I acknowledge and recognize the highly
competitive nature of the Company’s business, that access to Confidential
Information renders me special and unique within the Company’s industries, and
that I will have the opportunity to develop

2

--------------------------------------------------------------------------------

substantial relationships with existing and prospective customers, clients,
suppliers, consultants and contractors, investors and strategic partners of the
Company during the course of and as a result of my employment with the Company.
I also acknowledge that the business of the Company is or may be conducted
throughout United States and this its Clients are or may be located throughout
United States and that a business competitive with the Company may be carried on
anywhere within the United States. In light of the foregoing, I recognize and
acknowledge that the restrictions and limitations set forth in this Agreement
are reasonable and valid in geographical and temporal scope and in all other
respects, and are essential to protect the value of the Company's business and
assets. I further acknowledge that the restrictions and limitations set forth in
this Agreement will not materially interfere with my ability to earn a living
following the termination of my employment with the Company and that my ability
to earn a livelihood without violating such restrictions is a material condition
to my employment with the Company.

6. Independence: Severability: Blue Pencil. Each of the rights enumerated in
this Agreement shall be independent of the others and shall be in addition to
and not in lieu of any other rights and remedies available to the Company at law
or in equity. If any of the provisions of this Agreement or any part of any of
them is hereafter construed or adjudicated to be invalid or unenforceable, the
same shall not affect the remainder of this Agreement, which shall be given full
effect without regard to the invalid portions. If any of the covenants contained
herein are held to be invalid or unenforceable because of the duration of such
provisions or the area or scope covered thereby, I agree that the court making
such determination shall have the power to reduce the duration, scope and/or
area of such provision to the maximum and/or broadest duration, scope and/or
area permissible by law and in its reduced form said provision shall then be
enforceable.

7. Injunctive Relief. I expressly acknowledge that any breach or threatened
breach of any of the terms and/or conditions set forth in this Agreement may
result in substantial, continuing and irreparable injury to the Company.
Therefore, I hereby agree that, in addition to any other remedy that may be
available to the Company, the Company shall be entitled to injunctive relief,
specific performance or other equitable relief by a court of appropriate
jurisdiction in the event of any breach of threatened breach of the terms of
this Agreement without the necessity of proving irreparable harm or injury as a
result of such breach or threatened breach. Notwithstanding any other provision
to the contrary, I acknowledge and agree that the Restricted Period shall be
tolled during any period of violation of any of the covenants in Sections 1 or 4
hereof, and during any other period required for litigation during which the
Company seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants. I further hereby waive any
requirement that the Company post a bond or deposit in conjunction with bringing
any such proceeding.

8. General Provisions.

(a) Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Arizona applicable to the
performance and enforcement of contracts made within such state, without giving
effect to the law of conflicts of laws applied thereby. In the event that any
dispute shall occur between the parties arising out of

3

--------------------------------------------------------------------------------

or resulting from the construction, interpretation, enforcement or any other
aspect of this Agreement, the parties hereby agree to accept the exclusive
jurisdiction of the Courts of the State of Arizona. In the event either party
shall be forced to bring any legal action to protect or defend its rights
hereunder, then the prevailing party in such proceeding shall be entitled to
reimbursement from the non-prevailing party of all fees, costs and other
expenses (including, without limitation, the reasonable expenses of its
attorneys) In ringing or defending against such action.

     (b) Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, obligations, rights or compensation will not
affect the validity or scope of this Agreement.

     (c) Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

     (d) Survival. The provisions of this Agreement shall survive the
termination of my relationship with the Company and/or the assignment of this
Agreement by the Company to any successor in interest or other assignee.

     IN WITNESS WHEREOF, I , Wayne Morrison, have executed this Confidentiality
and Non-solicitation Agreement on the date and year set forth below but with
effect from December 1, 2007:

Date: September 12, 2008 By: /s/ Wayne Morrison     Wayne Morrison

4

--------------------------------------------------------------------------------